DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the base structure" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  Claims 10-11 depend from claim 9 and inherit the deficiency.
Claim 12 recites the same limitation as claim 9.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-10 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (U.S. Publication No. 2014/0124913)
Regarding claim 8, Zhang teaches a package structure, comprising:
a substrate (Fig. 3, substrate 200), having a first region (region under chip 107)and a second region (region around chip 107) surrounding the first region (Fig. 3);
a semiconductor device (chip 107), disposed over the substrate within the first region and electrically coupled to the substrate (see Fig. 3);
a metallic supporting structure (stiffening ring 355), located in the substrate within the second region and electrically isolated from the semiconductor device (see Fig. 3, and see paragraphs [0031] and [0033]); and
a ring structure (lid 360, see paragraph [0031], lid 360 is connected to ring 350, and therefore also a ring), disposed over the substrate within the second region (see Fig. 3), wherein the ring structure is overlapped with the metallic supporting structure in a vertical projection on the substrate along a stacking direction of the ring structure and the substrate (see Fig. 3).

Regarding claim 9, Zhang teaches the package structure of claim 8, wherein the substrate comprises:
a base substrate (base 220);
a plurality of through vias (164), penetrating the base substrate (see Fig. 3);
a first redistribution circuit structure (215), disposed over a first side (top side) of the base substrate and electrically connected to the plurality of through vias (Fig. 3); and
a second redistribution circuit structure (also labeled 215), disposed over a second side of the base substrate (bottom side) and electrically connected to the plurality of through vias, wherein the first redistribution circuit structure is electrically coupled to the second redistribution circuit structure through the plurality of through vias (see Fig. 3), and the first side is opposite to the second side along the stacking direction (Fig. 3, top and bottom sides), wherein the semiconductor device and the ring structure are located on the first side of the base substrate (top side), and the metallic supporting structure is embedded in and penetrates through the base structure and the first redistribution circuit structure (see Fig. 3, penetrates first RDL, see 112 rejection above, base structure is not defined or introduced).

Regarding claim 10, Zhang teaches the package structure of claim 9, wherein the metallic supporting structure is free of the second redistribution circuit structure (see Fig. 3).

Regarding claim 13, Zhang teaches the package structure of claim 8, wherein the substrate comprises:
a redistribution circuit structure (Fig. 3, top layers 215), comprising at least one dielectric layer (212) and at least one conductive layer (210) disposed over the at least one dielectric layer (Fig. 3), wherein the semiconductor device (107) and the ring structure are located on a side of the redistribution circuit structure (top side), and the metallic supporting structure is embedded in the redistribution circuit structure (Fig. 3), wherein the metallic supporting structure extends from an outermost surface of the redistribution circuit structure into the redistribution circuit structure (see Fig. 3).
Regarding claim 14, Zhang teaches the package structure of claim 8, wherein in a cross-section of the package structure along the stacking direction, a lateral size of the metallic supporting structure is less than a lateral size of the second region (second region is undefined, and therefore can be more than the ring 350), and the lateral size of the metallic supporting structure is greater than, less than or substantially equal to a lateral size of the ring structure (it is inherent that it is greater than, less than or equal to because those are the only possibilities).

Regarding claim 15, Zhang teaches the package structure of claim 8, wherein in a cross-section of the package structure along the stacking direction, a lateral size of the metallic supporting structure is substantially equal to a lateral size of the second region (second region ca be defined as being the region with the same lateral size as the support 350), and the lateral size of the metallic supporting structure is greater than or substantially equal to a lateral size of the ring structure (see Fig. 3, ring sidewall width is less than the metallic support).

Regarding claim 16, Zhang teaches the package structure of claim 8, further comprising:
a lid (lid is top portion of 360), disposed over and thermally coupled to the ring structure and the semiconductor device (see paragraph [0010] and [0031]); and
a thermal interface material (362), interposed between and thermally coupling the lid and the semiconductor device (see Fig. 3).

Regarding claim 17, Zhang teaches a method of manufacturing a package structure, comprising:
providing a circuit substrate (Fig. 3, substrate 200), having a first region (region under chip 107) and a second region (region outside chip 107) connected to the first region, the circuit substrate comprising:
at least one routing layer (see Fig. 3) comprising a dielectric portion (dielectric 212) and a conductive portion (350 and 210) disposed over the dielectric portion, wherein a first ratio of a total volume of the conductive portion of the at least one routing layer within the first region to a total volume of the dielectric portion and the conductive portion of the at least one routing layer within the first region (see sections under chips with normal width vias, conductor:dielectric ratio is low) is less than a second ratio of a total volume of the conductive portion of the at least one routing layer within the second region to a total volume of the dielectric portion and the conductive portion of the at least one routing layer within the second region (see conductive structure 350, conductor:dielectric ratio is high);
providing a semiconductor device (chip 107) over the circuit substrate (Fig. 3);
mounting the semiconductor device (chip 107) onto the circuit substrate within the first region (see Fig. 3), the semiconductor device being electrically coupled to the circuit substrate (Fig. 3); and
disposing a ring structure (sidewalls of 360) over the circuit substrate within the second region (see Fig. 3).

Regarding claim 18, Zhang teaches the method of claim 17, wherein providing the circuit substrate comprises forming the at least one routing layer, wherein forming the at least one routing layer comprises:
forming a dielectric material (Fig. 2, dielectric 212); and
patterning the dielectric material to form the dielectric portion within the first region and the second region (see Fig. 2, openings 250 and patterned openings that have been filled by vias);
forming a conductive material (Fig. 2-3) on the dielectric portion to form the conductive portion within the first region and the second region (vias 210 and ring structure 350),
wherein the first ratio is less than 80%, and the second ratio is greater than or substantially equal to 80% (the “regions” of claim 17 are not defined other than by their ratios and relative locations to the ring structure and chip, therefore the region can be any size and area, including 100% conductor in the second region and 100% dielectric in the first region).

Regarding claim 19, Zhang teaches the method of claim 18, wherein providing the circuit substrate further comprises:
forming a core substrate (core 220) with a plurality of conductive vias (164) penetrating therethrough prior to forming the at least one routing layer (see Fig. 2-3, damascene process used to form layers 215 over core 220), wherein a third ratio of a total volume of a conductive portion comprised in the core substrate within the first region to a total volume of a dielectric portion and a conductive portion comprised in the core substrate within the first region is less than a fourth ratio of a total volume of a conductive portion comprised in the core substrate within the second region to a total volume of a dielectric portion and a conductive portion comprised in the core substrate within the second region (regions can be defined in any way to allow this to be true, see annotated Fig. 3 below with first and second regions marked accordingly);
and forming the at least one additional routing layer (bottom layer 215), comprising:
forming an additional dielectric material (bottom 212) over the core substrate;
patterning the additional dielectric material to form an additional dielectric portion within the first region and the second region (see Fig. 3, damascene process); and
forming an additional conductive material (bottom 210) over the additional dielectric portion to form an additional conductive portion within the first region and the second region, wherein the at least one routing layer and the at least one additional routing layer are located at opposite sides of the core substrate (see Fig. 3).

    PNG
    media_image1.png
    670
    666
    media_image1.png
    Greyscale


Regarding claim 20, Zhang teaches the method of claim 19, wherein the at least one additional routing layer is formed with a fifth ratio of a total volume of a conductive portion comprised in the at least one additional routing layer within the first region to a total volume of a dielectric portion and a conductive portion comprised in the at least one additional routing layer within the first region being less than a sixth ratio of a total volume of a conductive portion comprised in the at least one additional routing layer within the second region to a total volume of a dielectric portion and a conductive portion comprised in the at least one additional routing layer within the second region (see annotated Fig. 3 above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being obvious over Xu et al. (U.S. Publication No. 2020/0185300) in view of Refai-Ahmed et al. (U.S. Publication No. 2020/0152546)
Regarding claim 1, Xu teaches a package structure, comprising:
a circuit substrate (Fig. 1A, substrate 102), having a first region (region under chips 108/109) and a second region (region outside chips 108/109) connected to the first region, wherein the circuit substrate comprises:
at least one routing layer (see Fig. 1A) comprising a dielectric portion (dielectric 102) and a conductive portion (101) disposed over the dielectric portion, wherein a first ratio of a total volume of the conductive portion of the at least one routing layer within the first region to a total volume of the dielectric portion and the conductive portion of the at least one routing layer within the first region (see sections under chips with normal width vias, via:dielectric ratio is low) is less than a second ratio of a total volume of the conductive portion of the at least one routing layer within the second region to a total volume of the dielectric portion and the conductive portion of the at least one routing layer within the second region (see wide vias with thermal arrows, via:dielectric ratio is high);
a semiconductor device (chip 108), disposed over the circuit substrate within the first region (see Fig. 1A), wherein the semiconductor device is electrically coupled to the circuit substrate (Fig. 1A); and
a ring structure (sidewalls 107), disposed over the circuit substrate within the second region (see Fig. 1A).
Although Xu teaches that the sidewalls surround the chips, it does not specifically teach a ring shape.  However, Refai-Ahmed teaches a similar heat spread package in which the substrate thermal path (Refai-Ahmed Fig. 5, thermal path 130b) is connected to a thermally conductive ring stiffener (40).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the analogous sidewalls (Xu 107) of Xu could have been replaced by the ring stiffener of Refai-Ahmed because this allows for improved structural stability in addition to the thermal benefits of Xu’s sidewalls.

Regarding claim 2, Xu in view of Refai-Ahmed teaches the package structure of claim 1, wherein the first ratio is less than 80%, and
the second ratio is greater than or substantially equal to 80%.
Xu does not specifically teach the ratio of conductive material to dielectric.  However, it would have been obvious to a person of skill in the art at the time of the effective filing date that the size of the via, and therefore the ratio of conductive to dielectric, would have been optimized through routine experimentation because Xu teaches that the larger via allows for lower thermal resistance (see Xu paragraph [0016]-[0017]). 

Regarding claim 3, Xu in view of Refai-Ahmed teaches the package structure of claim 1, wherein there is no dielectric portion comprised in the at least one routing layer within the second region (second region is vaguely defined, and could mean a portion of the substrate without any dielectric in it).

Regarding claim 4, Xu in view of Refai-Ahmed teaches the package structure of claim 1, wherein the at least one routing layer comprises a plurality of routing layers stacked on and electrically coupled to one another in a stacking direction of the semiconductor device and the circuit substrate (see Fig. 1A, at least two layers 101 and 104).


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Refai-Ahmed, further in view of Zhang et al. (U.S. Publication No. 2014/0124913)
Regarding claim 5, Xu in view of Refai-Ahmed teaches the package structure of claim 1, but does not teach wherein the circuit substrate further comprises:
a core substrate;
a plurality of conductive vias, penetrating through the core substrate; and
at least one additional routing layer, wherein the at least one routing layer and the at least one additional routing layer are located on opposite sides of the core substrate and electrically coupled to each other through the plurality of conductive vias, wherein a third ratio of a total volume of a conductive portion comprised in the core substrate within the first region to a total volume of a dielectric portion and a conductive portion comprised in the core substrate within the first region is less than a fourth ratio of a total volume of a conductive portion comprised in the core substrate within the second region to a total volume of a dielectric portion and a conductive portion comprised in the core substrate within the second region.
However, Zhang teaches a similar package in which the thermal conductor (Zhang Fig. 3, thermal conductor 350) can be used with a core substrate having a core (Zhang Fig. 3, core 220); a plurality of conductive vias (vias 164), penetrating through the core substrate (see Zhang Fig. 3); and
at least one additional routing layer (Zhang Fig. 3, top and bottom routing layers 215), wherein the at least one routing layer and the at least one additional routing layer are located on opposite sides of the core substrate (Zhang Fig. 3) and electrically coupled to each other through the plurality of conductive vias (Zhang Fig. 3), wherein a third ratio of a total volume of a conductive portion comprised in the core substrate within the first region to a total volume of a dielectric portion and a conductive portion comprised in the core substrate within the first region is less than a fourth ratio of a total volume of a conductive portion comprised in the core substrate within the second region to a total volume of a dielectric portion and a conductive portion comprised in the core substrate within the second region (regions can be defined in any way to allow this to be true, see, for example, annotated Zhang Fig. 3 in claim 19 below with first and second regions marked accordingly).

Regarding claim 6, Xu in view of Refai-Ahmed and Zhang teaches the package structure of claim 5, wherein:
the at least one routing layer is sandwiched between the semiconductor device and the core substrate (see Zhang Fig. 3, core 220, routing layer 215 and chip 107), or
the at least one additional routing layer is sandwiched between the semiconductor device and the core substrate.

Regarding claim 7, Xu in view of Refai-Ahmed and Zhang teaches the package structure of claim 5, wherein a fifth ratio of a total volume of a conductive portion comprised in the at least one additional routing layer within the first region to a total volume of a dielectric portion and a conductive portion comprised in the at least one additional routing layer within the first region is less than a sixth ratio of a total volume of a conductive portion comprised in the at least one additional routing layer within the second region to a total volume of a dielectric portion and a conductive portion comprised in the at least one additional routing layer within the second region (regions can be defined in any way to allow this to be true, see, for example, annotated Zhang Fig. 3 in claim 19 below with first and second regions marked accordingly).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan G Clinton whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN G CLINTON/               Examiner, Art Unit 2816

/SELIM U AHMED/               Primary Examiner, Art Unit 2896